Hia Honor Charlea P. Claiborne.
, Hy reading of the doeument headed. "Original Application" dated February 20th, 1918 leads me to the oonolueion that it did not contain a oontrmot, until it was aooepted by the plaintiff. The plaintiff itself called it an "Order” in its letter to the defendant dated February 26th 1918. It «as therefore not binding upon plaintiff until aooepted by it.
C. C. 1800 (1794) 45 A 214 1 La 190 33 A 577 34 A 66.
And until aooepted by plaintiff defendant had a right to withdraw hia offer. C. C. 1800. Defendant's "Application" or "Order" was made on February 20th. nothing shows that it was aooepted.even by the soliciting agent. It was "Aooepted" by the plaintiff by a letter dated February 26th. But in the meantime and prior 'thereto on February 2XJA defendant’s letter of February 20th recalling his order, reached the plaintiff. This in my opinion put an end to the Intended contract and released the defendant.
But even if defendant's signature to the "Application" could be oonatrued into a oontract, it was a mere nudum paotum and could not be enforced against him, because while he bound himself to pay money, the plaintiff did not bind itself to do or give anything. UHHHHü étt Ho oontraot can be said to exist until both parties are equally bound. 4 A 457-13 A 419-36 A 35-45 A 1270-118 La 823 (827) 120 La 969-121 La 223-122 La 610-124 La 821 (829) 12 Ct App 393.
Judgment reversed and judgment is now rendered in favor of defendant rejecting plaintiff's demand at its oost in both courts and judgment for defendant for #7.50 and his costs.
New Orleans, La,